Opinion issued August 19, 2021




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-21-00072-CV
                            ———————————
  JAMES P. ARTHUR, MARY ARTHUR, LEGONITE, INC., PARADISE
     LIVING, INC., AND ARTHUR HOLDINGS, L.P., Appellants
                                        V.
                         JOHN M. RABORN, Appellee


                    On Appeal from the 11th District Court
                            Harris County, Texas
                      Trial Court Case No. 2020-13849


                          MEMORANDUM OPINION

      The appellate record in this appeal was due to be filed on or before

March 8, 2021. See TEX. R. APP. P. 35.1. The clerk’s record was not timely filed.

On May 4, 2021, the trial court clerk notified the Court that the clerk’s record was

not filed because appellants, James P. Arthur, Mary Arthur, Legonite, Inc., Paradise
Living, Inc., and Arthur Holdings, L.P. (collectively, “appellants”), had not paid or

made arrangements to pay the fee for the preparation of the clerk’s record. See TEX.

R. APP. P. 35.3(a)(2).

      This Court’s records reflect that appellants have neither established indigence

for purposes of appellate costs nor arranged to pay the fee for the preparation of the

clerk’s record. See TEX. R. CIV. P. 145, TEX. R. APP. P. 37.3(b). On May 4, 2021,

appellants were notified that this appeal was subject to dismissal if appellants did

not submit written evidence that they had paid or made arrangements to pay the fee

for the preparation of the clerk’s record, or were otherwise exempt from paying the

clerk’s fee, on or before June 3, 2021. Appellants did not adequately respond.

      Accordingly, we dismiss the appeal for want of prosecution. See TEX. R. APP.

P. 37.3(b), 42.3(b), 43.2(f). We dismiss any pending motions as moot.

                                  PER CURIAM

Panel consists of Justices Kelly, Hightower, and Farris.




                                          2